Citation Nr: 0919424	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  04-16 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disorder, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1973 to June 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Regional Office in Montgomery, Alabama (RO).

A September 2007 Board decision found that an increased 
evaluation for a right knee disorder was not warranted. The 
Veteran appealed the denial to the United States Court of 
Appeals for Veterans Claims (Court).  Consequent to a January 
2009 Order granting a February 2009 Joint Motion for Remand 
(Joint Motion), the Veteran's appeal has been remanded to the 
Board.

A letter was sent to the Veteran and his attorney on February 
10, 2009, in which he was given 90 days from the date of the 
letter to submit additional argument or evidence in support 
of his appeal prior to the Board's readjudication.  A letter 
was received from the Veteran's attorney in May 2009 
providing additional argument with respect to the Veteran's 
claim and enclosing the 90-day letter response form, waiving 
his right to consideration of that argument by the RO. 

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The February 2009 Joint Motion determined that the September 
2007 Board decision in this case provided inadequate reasons 
and bases.  Specifically, the Joint Motion concluded that the 
Board's reasons and bases were inadequate "regarding the 
potential application of an extraschedular evaluation under 
38 C.F.R. § 3.321 to [the veteran's] claim."  To that end, 
review of the claims file reveals that the Veteran was never 
provided with notice of the holding in Vasquez-Flores v. 
Peake; although this case was decided subsequent to the 
September 2007 Board decision, VA is still bound by its 
requirement to notify the Veteran that to substantiate his 
claim, he must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect of that worsening on his 
employment and daily life.  Vasquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  This must be accomplished.

Moreover, although there is some evidence with respect to the 
impact of the Veteran's right knee disorder, to include the 
Veteran's attorney's May 2009 statement and the Veteran's 
June 2006 Board hearing testimony, the most recent medical 
evidence of record is the March 2007 VA joints examination 
report, which is now more than 2 years old.  VA's duty to 
assist includes providing a new medical examination when a 
Veteran asserts or provides evidence that a disability has 
worsened and the available evidence is too old for an 
adequate evaluation of the current condition.  See Weggenmann 
v. Brown, 5 Vet. App. 281, 284 (1993); see also 38 C.F.R. § 
3.326 (a) (2008).

Accordingly, the case is remanded for the following actions:

1.  The RO must provide notice to the 
Veteran as required by Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).

2.  The RO must also request that the 
Veteran identify all VA and non-VA medical 
providers who have treated him for his 
service-connected right knee disability, 
since July 2006.  The RO must then obtain 
copies of the related medical records that 
are not already in the claims folder.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.  

3.  After a reasonable amount of time has 
been provided in which the Veteran may 
respond to the above notifications, the RO 
must schedule the Veteran for a VA 
examination to determine the current 
severity of his service-connected right 
knee disorder.  The claims folder must be 
made available to the examiner for review 
in conjunction with the examination.  All 
necessary special studies or tests are to 
be accomplished, to include x-rays.  The 
examiner must conduct complete range of 
motion studies and describe all current 
knee symptomatology.  

Additionally, the examiner must render an 
opinion as to the extent to which the 
Veteran experiences weakness, excess 
fatigability, incoordination, or pain in 
his knees due to repeated use or flare-
ups, and must equate these problems to 
additional loss in range of motion beyond 
that shown clinically.  If the loss of 
motion manifested on examination 
represents maximum disability, or there 
are no functional limitations shown, the 
examiner must so state.  

Finally, the examiner must document a 
statement from the Veteran, and a 
statement from the examiner based on the 
current clinical findings and the history 
of the Veteran's right knee disorder, as 
to the effect of the Veteran's right knee 
symptomatology on his employment and daily 
life.  If the examiner is unable to 
provide any of the requested information 
with any degree of medical certainty, the 
examiner must clearly so state, and 
explain why.  A complete rationale for all 
opinions must be provided.  The report 
prepared must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2008).  In the event that 
the Veteran does not report for the 
aforementioned examination, documentation 
must be obtained which shows that notice 
scheduling the examination was sent to the 
last known address of record.  It must 
also be indicated whether any notice that 
was sent was returned as undeliverable.

5.  When the above development has been 
completed, the issue of entitlement to an 
increased evaluation for a right knee 
disorder must be readjudicated, including 
consideration of an extra schedular 
rating.  38 C.F.R. § 3.321.  If any 
benefit sought on appeal remains denied, 
an additional supplemental statement of 
the case must be provided to the Veteran 
and his attorney.  After the Veteran and 
his attorney have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




